Citation Nr: 0021633	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  94-30 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
syndrome with degenerative post-traumatic changes, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for asthmatic 
bronchitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from February 1945 to 
December 1949.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a June 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO). 


REMAND

Procedural Matters

The first matter the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (1999). 

The Board finds that the issues of entitlement to an 
increased evaluation for a low back syndrome with 
degenerative post-traumatic changes, currently evaluated as 
40 percent disabling, and entitlement to an increased 
evaluation for asthmatic bronchitis, currently evaluated as 
30 percent disabling, have clearly been developed and placed 
in appellate status.  With respect to other issues, however, 
the record is far less clear. 

The veteran was provided written notice in December 1994 that 
claims for service connection for a cervical spine disorder 
and for special monthly pension based on the need or air and 
attendance were denied.  He was advised of his appellate 
rights as to these determinations.  No notice of disagreement 
was received within one year of the date of the notice of 
these determinations.
 
In June 1996, the RO sent a letter to the claimant indicated 
he had filed a claim for an increased rating for his 
"service connected" asthmatic bronchitis, low back syndrome 
and "cervical spine injury."  He was advised that the RO 
was attempting to obtain the records from a private 
physician.  The Board finds no rating determination that 
granted service connection for a cervical spine disability, 
thus the RO's statement was in error that a claim for an 
increased rating for such a service connected disability was 
pending. 

Subsequently in June 1999, the veteran filed a claim for a 
total rating based upon individual unemployability due to 
service connected disability.  He also raised a claim for aid 
and attendance benefits based upon the need for aid and 
attendance service connected disability.

The RO requested an orthopedic and respiratory disorder 
examination in August 1999.  Administrative records in the 
claims folder disclose that the veteran canceled the 
scheduled VA examination.  No reason for the cancellation was 
provided.  

In a November 1999 supplemental statement of the case, the RO 
notified that the veteran that he had canceled his scheduled 
VA examination and that therefore evidence that might have 
been material to his claims for increased ratings for low 
back syndrome and asthmatic bronchitis was not available.  
The RO did not mention 38 C.F.R. § 3.655 (1999).

In November 1999, the RO entered a rating determination 
denying entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities and 
entitlement to special monthly compensation based on being 
housebound.  The veteran was notified of this action; the 
record now before the Board does not contain a notice of 
disagreement to the November 1999 rating decision from the 
veteran.

In June 2000, the veteran's representative filed a VA Form 
646 and attachments purporting to list the issues on appeal 
as including entitlement to special monthly compensation due 
to the need for aid and attendance and entitlement to service 
connection for a cervical spine disability.  He maintained 
that the veteran had filed a timely notice of disagreement 
with "the stated issues."  

In the August 2000 presentation to the Board, the veteran's 
representative listed the pending issues as including 
entitlement to service connection for disabilities of the 
dorsal and cervical spine, entitlement to special monthly 
compensation due to the need for aid and attendance, and 
entitlement to a total disability rating based upon 
individual unemployability.  The representative maintained 
that the presentation in June 2000 had placed the issue of 
entitlement to special monthly compensation in appellate 
status, and thus the veteran was entitled to a statement of 
the case on that issue.  The representative further contended 
that the August 2000 presentation constituted a notice of 
disagreement with the issue of entitlement to a total rating 
based upon individual unemployability or, alternatively, that 
this issue was "implied" in the adjudication below of the 
increased rating claims.   

In his August 2000 presentation, the representative also made 
comments on page 7 that the VA had never adjudicated whether 
an eye condition was related to service.  There was no 
contention that the veteran had ever filed such a claim.  
Accordingly, these comments are ambiguous as to whether they 
were intended to be a claim for service connection for an eye 
disability.  Finally, the representative argued that the most 
recent VA examinations of the back were inadequate for rating 
purposes, as the examiners were not provided the claims 
folder for review.   
 
As stated by the Court, the Board must review all issues that 
are reasonably raised from a liberal reading of the veteran's 
appeal.  EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  As 
has also been noted by Court, the statute, 38 U.S.C.A. 
§  7105 (West 1991) does not impose technical pleading 
requirements.  Tomlin v. Brown, 5 Vet. App. 355  (1993).  

In this matter the Board has determined for reasons described 
below that a remand is required with regard to one of the 
issues that is indisputably in appellate status, namely the 
claim for an increased rating for a respiratory disability to 
cure an inadequacy in the current record.  The Board further 
notes that with respect to both increased rating claims, the 
failure of the veteran to appeal for a scheduled VA 
examination requires consideration of the provisions of 
38 C.F.R. § 3.655:

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot be 
established or confirmed without a current VA 
examination or reexamination and a claimant, 
without good cause, fails to report for such 
examination, or reexamination, action shall 
be taken in accordance 
with paragraph (b) or (c) of this section as 
appropriate. Examples of good cause include, 
but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes 
of this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a 
benefit which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.
    (c) Running award. 
(1) When a claimant fails to report for a 
reexamination and the issue is continuing 
entitlement, VA shall issue a pretermination 
notice advising the payee that payment for 
the disability or disabilities for which the 
reexamination was scheduled will be 
discontinued or, if a minimum evaluation is 
established in part 4 of this title or there 
is an evaluation protected under Sec. 
3.951(b) of this part, reduced to the lower 
evaluation.  Such notice shall also include 
the prospective date of discontinuance or 
reduction, the reason therefor and a 
statement of the claimant's procedural and 
appellate rights.  The claimant shall be 
allowed 60 days to indicate his or her 
willingness to report for a reexamination or 
to present evidence that payment for the 
disability or disabilities for which the 
reexamination was scheduled should not be 
discontinued or reduced.
    (2) If there is no response within 60 
days, or if the evidence 
submitted does not establish continued 
entitlement, payment for such disability or 
disabilities shall be discontinued or reduced 
as of the date indicated in the 
pretermination notice or the date of last 
payment, whichever is later.
    (3) If notice is received that the 
claimant is willing to report for a 
reexamination before payment has been 
discontinued or reduced, action to adjust 
payment shall be deferred.  The reexamination 
shall be rescheduled and the claimant 
notified that failure to report for the 
rescheduled examination shall be cause for 
immediate discontinuance or reduction of 
payment. When a claimant fails to report for 
such rescheduled examination, payment shall 
be reduced or discontinued as of 
the date of last payment and shall not be 
further adjusted until a VA examination has 
been conducted and the report reviewed.
    (4) If within 30 days of a pretermination 
notice issued under paragraph (c)(1) of this 
section the claimant requests a hearing, 
action to adjust payment shall be deferred as 
set forth in Sec. 3.105(h)(1) of this part.  
If a hearing is requested more than 30 days 
after such pretermination notice but before 
the proposed date of discontinuance or 
reduction, a hearing shall be scheduled, but 
payment shall nevertheless be discontinued or 
reduced as of the date proposed in the 
pretermination notice or date of last 
payment, whichever is later, unless 
information is presented which warrants a 
different determination.  When the claimant 
has also expressed willingness to report for 
an examination, however, 
the provisions of paragraph (c)(3) of this 
section shall apply.

In this matter, a VA examination was scheduled in 1999 in 
connection with the claims for increase.  The veteran 
canceled the examination, but the current record does not 
disclose whether or not it was for "good cause."  The 
language of 38 C.F.R. § 3.655(b) effectively precludes the 
Board or the RO from reviewing the merits of a claim for an 
increased rating in these circumstances.  Accordingly, the 
veteran must be advised of the regulatory provision and 
provided an opportunity to explain whether he had "good 
cause" for his failure to report.

The Board does not find that a timely notice of disagreement 
has been filed to date with regard to the issue of 
entitlement to service connection for a cervical spine 
disability.  The veteran has not filed a notice of 
disagreement with respect to the issues of entitlement to 
special monthly compensation based upon the need for aid and 
attendance or entitlement to a total rating based upon 
individual unemployability due to service connected 
disabilities.  The June 2000 statement of the representative 
listed the issues on appeal as noted above, but asserted the 
appellate status of those issues was based on a notice of 
disagreement from the veteran.  This clearly is not accurate.  
The representative did not state that he was filing a notice 
of disagreement on behalf of the veteran as to those issues.  
The August 2000 presentation of the representative can not 
constitute a notice of disagreement as to any issue since it 
was not filed with the agency of original jurisdiction.  
38 C.F.R. § 20.300 (1999).  The record does not show the 
claim for a total rating based upon individual 
unemployability was "implied" in the adjudications by the 
RO.  The Court has held that the fact that a claim for an 
increased rating for a service-connected disability has been 
appealed does not automatically create appellate jurisdiction 
over a claim for a total rating based upon individual 
unemployability.  Parker v. Brown, 7 Vet. App. 116 (1994).

Notwithstanding these defects, the Board must also 
acknowledge that the time period for filing a notice of 
disagreement with the November 1999 determination has not 
expired.  Having explained to the veteran and his 
representative why these additional issues adjudicated in 
November 1999 are not currently in appellate status, the 
Board has no doubt that a proper notice of disagreement as to 
that determination may well be forthcoming.  

Analysis

As explained above, the two issues currently on appeal must 
be reviewed in light of the provisions of 38 C.F.R. § 3.655.  

Assuming a review on the merits of these claims is warranted, 
the Board notes that asthmatic bronchitis has been evaluated 
under 38 C.F.R. § 4.97, Diagnostic Code 6600 (chronic 
bronchitis) (1999).  See 38 C.F.R. §§ 4.20, 4.27 (1999).  In 
the past, this disability was rated in general terms such as 
"moderate, moderately severe, severe, or pronounced" (prior 
to October 7, 1996).  Under the currently applicable criteria 
for asthmatic bronchitis, 38 C.F.R. § 4.97, Diagnostic Code 
6600 (1999), a 10 percent evaluation is to be assigned where 
there is Forced Expiratory Volume per one second (FEV- 1) of 
71 to 80 percent predicted, or FEV-l/Forced Vital Capacity 
(FVC) of 71 to 80 percent, or Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
of 66 to 80 percent predicted.  A 30 percent evaluation 
requires FEV-I of 56 to 70 percent predicted, or FEV-l/FVC of 
56 to 70 percent, or DLCO (SB) of 56 to 65 percent predicted.  
A 60 percent evaluation requires FEV-1 of 40 to 55 percent 
predicted, or FEV-I/FVC of 40 to 55 percent, or DLCO (SB) of 
40 to 55 percent predicted, or a maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 
percent evaluation requires FEV-1 less than 40 percent of 
predicted value, the ratio of FEV-1/FVC less than 40 percent, 
or DLCO (SB) less than 40 percent predicted, the maximum 
exercise capacity of less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), cor 
pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by Echo or cardiac 
catheterization), episode(s) of acute respiratory failure, or 
he requires outpatient oxygen therapy. 

The veteran filed this claim prior to October 7, 1996.  
Consequently, the version more favorable to the veteran shall 
be applied.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  The RO has reviewed the veteran's claim under both 
the new and older rating criteria.  The Board finds, however, 
that the current record requires clarification as to the 
proper interpretation of the results of the pulmonary 
function testing and as to whether all of the respiratory 
disability current manifest is due to service-connected 
disability or can not be distinguished from the 
manifestations of the service connected disability.

Based on the foregoing, the case is REMANDED for the 
following action:


1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  With respect to the claims currently 
in appellate status for increased ratings 
for asthmatic bronchitis and low back 
syndrome, the veteran must be requested 
to address whether he had "good cause" 
for his failure to report for the 
scheduled VA examination in 1999 in light 
of the provisions of 38 C.F.R. § 3.655.  
The RO should enter a determination as to 
whether "good cause" has been provided.  
If not, these claims should be denied in 
accordance with the provisions of 
38 C.F.R. § 3.655(b).  If the veteran 
does provide "good cause," the RO 
should take appropriate action in light 
of the circumstances of the case, and the 
directions below in paragraphs (4) and 
(5).

3.  The RO should request the veteran and 
his representative to clearly indicate 
what additional claims or appeals, if 
any, he wishes to pursue.  It appears 
that the veterans' representatives have 
raised claims for service connection for 
disabilities of the cervical and dorsal 
spine that must be addressed initially by 
the RO.  The veteran or his 
representative should clarify whether the 
comments concerning an eye disability in 
August 2000 constitute a claim for 
service connection for such a disorder.  
The veteran and his representative should 
be requested to clarify whether they are 
filing a notice of disagreement with 
respect to the claims of entitlement to 
special monthly compensation based upon 
the need for aid and attendance and 
entitlement to a total rating based upon 
individual unemployability.  The RO 
should then take appropriate action to 
adjudicate these additional claims and 
appeals, if any.  

4.  If "good cause" is provided by the 
veteran for his failure to appear at the 
1999 VA examination, he should be 
afforded a VA pulmonary examination to 
determine the extent and severity of his 
service-connected asthmatic bronchitis.  
All indicated studies should be 
conducted, including pulmonary function 
tests and X-ray studies.  The studies 
conducted should include those to 
determine the following: FEV-1; FEV-
1/FVC; DLCO (SB); maximum oxygen 
consumption (with cardiorespiratory 
limit); and maximum exercise capacity.  
The values of the aforementioned should 
be specifically recorded.  Findings such 
as the degree of dyspnea on exertion 
should be addressed.  The examiner should 
also address the veteran's complaints and 
identify the degree of functional 
impairment attributable to his 
disability.  A comprehensive report and 
analysis, in accordance with the 
aforementioned, should be provided.  The 
claims folder or the pertinent medical 
records contained therein, including a 
copy the Board's remand, must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner is requested 
to specifically address the following 
questions:

Does the pre or post medication value of 
FEV-1 and FEV-1/FVC on pulmonary function 
testing best represent the degree of the 
veteran's respiratory impairment?

Can the respiratory impairment 
attributable to the service connected 
respiratory disability be distinguished 
from the respiratory impairment 
attributable to any nonservice connected 
cause, and if so, what would be the level 
of respiratory impairment due to the 
service connected disability or due to 
manifestations of nonservice connected 
respiratory impairment that can not be 
distinguished from the service connected 
impairment.  

5.  If "good cause" is provided by the 
veteran for his failure to appear at the 
1999 VA examination, the RO should 
arrange for a VA examination to determine 
the nature, extent and severity of the 
veteran's service-connected low back 
syndrome with degenerative post-traumatic 
changes.  The claims folder or the 
pertinent medical records contained 
therein must be reviewed by the examiner 
in conjunction with the examination.  A 
copy of this remand must be reviewed by 
the examiner.  All necessary tests should 
be performed.  The examiner should record 
pertinent medical complaints, symptoms, 
clinical findings and comment on the 
functional limitation, if any, caused by 
the service-connected back disability.  
The examiner should provide responses to 
the following questions:  

(a) What are the manifestations of 
the service-connected low back 
syndrome with degenerative post-
traumatic changes?  The range of 
motion and any neurological disorder 
associated with this disability 
should be specifically noted.

(b) The veteran has complaints of 
pain that he attributes to his 
service-connected back disability.  
The examiner must specifically 
comment on the presence or absence 
of any objective manifestations that 
would demonstrate functional 
impairment due to pain attributable 
to the service-connected back 
disability, such as pain on 
movement, swelling, deformity or any 
other objective finding that 
supports or does not support the 
level of subjective complaints.  

(c) Does the veteran have 
incoordination or an impaired 
ability to execute skilled movements 
smoothly because of his service-
connected back disability?  If so, 
the examiner should comment on the 
severity of the incoordination and 
the effect incoordination has on her 
ability to function.  

(d) Does the veteran have a cervical 
spine or dorsal spine disability?  
If a cervical or dorsal spine 
disability is found, the examiner 
must indicate the degree of medical 
probability that the veteran's 
active service from September 1944 
to December 1949 or the currently 
service connected back disability is 
causally linked to these 
disabilities (if any).  An 
explanation of this opinion would be 
of great assistance to the Board.

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If a report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

7.  After completion of the above, the RO 
should readjudicate the veteran's claims 
with consideration given to all of the 
evidence of record, including any 
additional medical records obtained by 
the veteran on remand.  The 
readjudication of the claim of 
entitlement to an increased rating for 
the service-connected back disability on 
the merits, if warranted, must be within 
the analytical framework provided by the 
Court in DeLuca v. Brown, 8 Vet. 
App. 202, 205-6 (1995), and it must 
consider all pertinent diagnostic 
criteria.  As noted above, the veteran is 
advised that any new claims will not be 
before the Board unless the determination 
of the RO is unfavorable, and he files a 
notice of disagreement and completes all 
procedural steps necessary to appeal a 
claim to the Board in accordance with 38 
U.S.C.A. § 7105 (West 1991). 

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




